I agree that no boundary line was established by acquiescence to the north of the north end of the wall of the building. I also agree that defendant at least has an easement for the part of his building which extends beyond the boundary line as shown by the survey. I, however, am of *Page 362 
the opinion that the east face of the wall of defendant's building has been established as the boundary line between the properties of the parties hereto by acquiescence therein. It is too well established for question in this jurisdiction, that
"where owners of adjoining lands occupy their respective premises up to a certain line which they mutually recognize as boundary line for a long period of time they and their grantees may not deny that the boundary line thus recognized is the true one.Holmes v. Judge, 31 Utah 269, 87 P. 1009; Moyer v.Langton, 37 Utah 9, 106 P. [508], 509; Rydalch v. Anderson,37 Utah 99, 107 P. 25; Young v. Hyland, 37 Utah 229,108 P. 1124; Farr [Development Co.] v. Thomas, 41 Utah 1,122 P. 906; Binford v. Eccles, 41 Utah [453], 457, 126 P. 333;Christensen v. Beutler, 42 Utah 392, 131 P. 666; Tanner v.Stratton, 44 Utah 253, 139 P. 940; Warren v. Mazzuchi,45 Utah 612, 148 P. 360; Van Cott v. Casper, 53 Utah 161,176 P. 849." Tripp v. Bagley, 74 Utah 57, 276 P. 912, 69 A.L.R. 1417.
In the last case we held that where there is no uncertainty as to where the true boundary line is, the owners of adjacent lands may not establish by acquiescence for a long period of time, the boundary line at another place.
The court found that the east face of the wall of defendant's building had been recognized and acquiesced in as the boundary line between their respective premises for approximately thirty years. The evidence showed that each party had occupied, used and claimed the land up to that point and neither had ever claimed, used or occupied the land beyond during all the time since the building was erected, and that all parties concerned had considered that to be the boundary line until shortly before the action was commenced. It is hard to conceive of a stronger case of acquiescence than is here presented. Certainly the fact that it is the face of the wall of a building rather than a fence line that was recognized as the boundary line, does not prevent the establishment of the boundary line by acquiescence. So the only question here presented is: Was there sufficient uncertainty in where the true boundary line was located, so that the parties could establish by *Page 363 
acquiescence the boundary line at a place other than at the true boundary line?
In the case of Nusbickel v. Stevens Ranch Company,187 Cal. 15, 200 P. 651, 652, the court said:
"The fact that the true position of the dividing line `could always have been determined by a correct measurement,' or by a survey, does not prevent there being an uncertainty, within the meaning of this rule * * *. `This condition exists in virtually every case in which the aid of the rule is sought.' Silva v.Azevedo, 178 Cal. [495], 498, 173 P. [929], 930; Loustalot v.McKell, 157 Cal. [634], 641, 108 P. 707; Price v. DeReyes, 161 Cal. [484], 489, 119 P. 893."
See also Sobol v. Gulinson, 94 Colo. 92, 28 P.2d 810. There is some statement to the contrary in the case of Briem v.Smith, 100 Utah 213, 112 P.2d 145, but I believe the correct rule is as stated in the California case. I therefore think that the judgment should be affirmed to the extent that it decreed the boundary line for the length of the building, is at the east face of the wall thereof. As to the rest, I concur with the prevailing opinion. *Page 364